Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are currently pending.
The Drawings filed 11/25/2019 are approved by the examiner.
The IDS statements filed 09/25/2020 and 01/05/2021 have been considered. Initialed copies accompany this action.
The information disclosure statements filed 09/25/2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  In particular, many of the copies of the cited references could not be located among the submitted references and do not appear to have been filed.  Some cited references were also cited and submitted more than once.  All the listed U.S. patents and U.S. patent applications are initialed and have been fully considered.  The cited Office actions of the present application’s parent case, 14/466,717, are initialed and have been fully considered.  The listed foreign and NPL documents that could be located are initialed and have been fully considered.  The remaining foreign and NPL documents that could not be located in the present application’s and parent application’s file wrappers are stuck-through on the accompanied copies and have not been considered.  



Claim Objections
The claims are not in accordance with 37 CFR 1.75(f), which requires claim sets “shall be numbered consecutively in Arabic numerals.”  There are two claim 13’s, which are objected to since the claims are therefore not consecutively numbered: 

    PNG
    media_image1.png
    143
    570
    media_image1.png
    Greyscale

For further examination and compact prosecution, the two claim 13’s will be referred to as “first claim 13” and “second claim 13”.  Applicant is suggested to correct the numbering of the claims such that the above-copied claims are amended as claims 13, 14, and 15, respectively.
Appropriate correction is required.
Claims 5 and 11 and are also objected to because they display amendment markings consistent with 37 CFR 1.121(c), e.g., “compounds” and “[[or]]”, yet the claims filed 11/25/2019 are the only set of claims pending in the present application.  It is confusing why the initial and only claim set presents amendments here at the beginning of prosecution.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 (including both claim 13’s) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 15-20, 22-24, and 27 of copending Application No. 14/466,717.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to and recite an oxygen scavenging master batch composition, a method of making an oxygen scavenging master batch composition, and article thereof, where the composition consists of transition metal compound(s) and oxygen scavenger compound(s) present in an amount greater than 500 ppm by metal and an scavenger compound.  This rejection would be statutory except 1) the instant independent claims recite “one or more transition metal compounds” and “one or more oxygen scavenger compounds” while the copending independent claims recite “a transition metal compound” and “an oxygen scavenger compound” (see instant claims 1 and 7  compared to copending claims 1 and 15), 2) and the instant dependent claims recite the “one or more transition metal compounds is a cobalt carboxylate, a cobalt neodecanoate, or a combination thereof” while the copending dependent claims recite “the transition metal compound is a cobalt carboxylate or cobalt neodecanoate” (see instant claims 3 and 9 compared to copending claims 4 and 18), and 3) the recited compounds in instant claims 5 and 11 may include “or a combination thereof” while the recited compounds in copending claims 6 and 20 do not recite the option of a “or a combination thereof” limitation.  The two sets of claims are otherwise substantial duplicates of one another, and instant claims 1-14 correspond to copending claims 1, 3-6, 8, 15-20, 22-24, and 27.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites “The method of claim 13,” which raises a 112(d) issue rendering claim 14 an improper dependent claim since there are two pending claim 13’s:

    PNG
    media_image1.png
    143
    570
    media_image1.png
    Greyscale

The preamble of claim 14 referring to “the method of claim 13” wholly fails to limit the subject matter and/or include all the limitations of the parent claim drawn to the “article of manufacture”.  For further examination and compact prosecution, the two claim 13’s will be referred to as “first claim 13” and “second claim 13”, and instant claim 14 is assumed to depend on the first claim 13 (the first claim 13 and claim 14 are drawn to methods).    Applicant is suggested to correct the numbering of the claims such that the above-copied claims are amended as claims 13, 14, and 15, respectively, which would overcome the 112(d) issue.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 7-10 and the second claim 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frandsen et al. (US 5,194,478, an IDS reference, hereinafter Frandsen).
As to claim 1, Frandsen teaches an oxygen scavenging master batch composition consisting of one or more transition metal compounds and one or more oxygen scavenger compounds wherein the one or more transition metal compounds is present in an amount greater than about 500 ppm by metal based on the total weight of the oxygen scavenging master batch composition (see Example 2 at col. 3 line 59 to col. 4 line 3 of a dried pellet composition consisting of poly-m-xylylene-adipamide and a cobalt salt where the cobalt content is 9000 ppm; the poly-m-xylylene-adipamide, i.e., MX nylons, scavenge oxygen, col. 2 lines 15-22).
As to claim 2, Frandsen teaches the transition metal compound(s) comprises cobalt, as described above.
As to claim 3, Frandsen teaches the one or more transition metal compounds is a cobalt carboxylate (cobalt is a preferred cation of the reference’s metal salt compounds, as described above, and acetate and stearates are further disclosed as preferred anions of the reference’s metal salt compounds, col. 3 lines 38-40).
As to claim 4, Frandsen teaches the oxygen scavenger compounds comprises an N-benzylic amide (poly-m-xylylene-adipamide and MXD6 nylons, as described above).
As to claim 7, Frandsen teaches a method of making an oxygen scavenger master batch composition comprising the step of combining one or more transition metal compounds and one or more oxygen scavenger compounds under conditions effective to provide an oxygen scavenging master batch composition, wherein the one or more transition metal compounds is present in an amount greater than about 500 ppm by metal based on the total weight of the oxygen scavenging master batch composition, and wherein the oxygen scavenging master batch composition consists of the transition metal compound(s) and oxygen scavenger compound(s) (see Example 2 at col. 3 line 59 to col. 4 line 3, which has the same process as Example 1, of a dried pellet composition consisting of poly-m-xylylene-adipamide and a cobalt salt where the cobalt content is 9000 ppm is made by refluxing poly-m-xylylene-adipamide pellets with an ethanolic aqueous solution of cobalt chloride followed by drying the pellets; the drying step removes any ethanol/water solvent thus leaving the final pellet composition consisting of merely the two poly-m-xylylene-adipamide and cobalt salt components; the poly-m-xylylene-adipamide, i.e., MX nylons, scavenge oxygen, col. 2 lines 15-22).
As to claim 8, Frandsen teaches the transition metal compound(s) comprises cobalt, as described above.
As to claim 9, Frandsen teaches the one or more transition metal compounds is a cobalt carboxylate (cobalt is a preferred cation of the reference’s metal salt compounds, as described above, and acetate and stearates are further disclosed as preferred anions of the reference’s metal salt compounds, col. 3 lines 38-40).
As to claim 10, Frandsen teaches the oxygen scavenger compounds comprises an N-benzylic amide (poly-m-xylylene-adipamide and MXD6 nylons, as described above).
As to the second claim 13, Frandsen teaches an article of manufacture comprising the composition (col. 1 lines 38-49).

Claims 1-5 and 7-14 (including both claim 13’s) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deshpande et al. (US 7,691,290, an IDS reference, hereinafter Deshpande).
As to claim 1, Deshpande teaches an oxygen scavenging master batch composition (col. 9 line 35-46, col. 11 lines 10-14 and col. 12 lines 17-18) consisting of at least one a transition metal compound (col. 9 lines 10-41) and at least one oxygen scavenger compound (oxidizable organic compound, col. 9 line 63 to col. 11 line 14), wherein the transition metal compound(s) is present in an amount greater than about 500 ppm by metal based on the total weight of the oxygen scavenging master batch composition (in master batch compositions, the level of transition metal may range from about 1000 to about 10,000 ppm, col. 9 lines 38-40).  Deshpande further teaches the transition metal is present in a “concentrate” with an oxidizable organic component (col. 9 lines 45-46), where the transition metal itself is added neat and the oxidizable organic component itself is added in pure form (col. 9 line 43 and col. 12 lines 17-18); a concentrate of only the transition metal and oxidizable organic component as described here is free of and does not comprise any of a polymer carrier, binder or carrier, thus meeting the recited “consisting of” claim language.
As to claim 2, Deshpande teaches the transition metal compound(s) comprises cobalt (col. 9 lines 10-15). 
As to claim 3, Deshpande teaches the transition metal compound(s) is a cobalt carboxylate or cobalt neodecanoate (cobalt is preferred as a cation metal and carboxylates such as neodecanoates are preferred as the counter-ion, col. 9 lines 10-15 and 21-22).
As to claim 4, Deshpande teaches the oxygen scavenger compound(s) comprises an N-benzylic amide (see the N-benzylic amide chemical formulas, col. 3 lines 1-35 or col. 10 lines 1-65).
As to claim 5, Deshpande teaches the oxygen scavenger compound(s) has structures represented by either one of the seventh or eighth instantly claimed formulas (see the N-benzylic amide chemical formulas, col. 3 lines 1-35 and col. 10 lines 45-60) such as

    PNG
    media_image2.png
    151
    590
    media_image2.png
    Greyscale
.
As to claim 7, Deshpande teaches and recites claims to a method of making an oxygen scavenging master batch composition comprising the step of combining a transition metal compound(s) and an oxygen scavenger compound(s) (the [transition] metal is present in a “concentrate” with an oxidizable organic component, col. 9 lines 45-46, where the transition metal itself is added neat and the oxidizable organic component itself is added in pure form, col. 9 line 43 and col. 12 lines 17-18) under conditions effective to provide an oxygen scavenging master batch composition (methods of making the compositions via general melt blending and/or extrusion conditions in order to create a master batch composition/article, col. 9 lines 43-61) wherein the transition metal compound is present in an amount greater than about 500 ppm by metal based on a total weight of the oxygen scavenging master batch composition (in master batch compositions, the level of transition metal may range from about 1000 to about 10,000 ppm, col. 9 lines 38-40), and wherein the oxygen scavenging master batch composition consists of the transition metal compound and the oxygen scavenger compound (the transition metal is present in a “concentrate” with an oxidizable organic component, where the transition metal itself is added neat and the oxidizable organic component itself is added in pure form, as described above; a concentrate of only the transition metal and oxidizable organic component as described here is free of and does not comprise any of a polymer carrier, binder or carrier).
As to claim 8, Deshpande teaches the transition metal compound(s) comprises cobalt (col. 9 lines 10-15).
As to claim 9, Deshpande teaches the transition metal compound(s) is a cobalt carboxylate or cobalt neodecanoate (cobalt is preferred as a cation metal and carboxylates such as neodecanoates are preferred as the counter-ion, col. 9 lines 10-15 and 21-22).
As to claim 10, Deshpande teaches the oxygen scavenger compound(s) comprises an N-benzylic amide (see the N-benzylic amide chemical formulas, Col. 3 lines 1-35).
As to claim 11, Deshpande teaches the oxygen scavenger compound(s) has structures represented by either one of the seventh or eighth instantly claimed formulas (see the N-benzylic amide chemical formulas, Col. 3 lines 1-35) such as:

    PNG
    media_image2.png
    151
    590
    media_image2.png
    Greyscale
.
As to claim 12 and the first claim 13, Deshpande teaches the conditions are effective to provide comprise melt blending the components and extruding the composition (methods of making the compositions via general melt blending and/or extrusion conditions) as described above. 
As to the second claim 13, Deshpande teaches an article of manufacture comprising the composition (abstract and col. 9 lines 43-61).
As to claim 14, in the method regarding the first claim 13, Deshpande teaches the extruding is in the absence of a binder (the transition metal is present in a “concentrate” with an oxidizable organic component, where the transition metal itself is added neat and the oxidizable organic component itself is added in pure form, where such a concentrate of only the transition metal and oxidizable organic component and method step(s) of obtaining such are free of and do not comprise a carrier or binder, as described above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 7,691,290, hereinafter Deshpande) as applied to claims 1-5 and 7-14 (including both claim 13’s) above.
Deshpande teaches an oxygen scavenging master batch composition consisting of a transition metal compound and an oxygen scavenger compound, wherein the transition metal compound is present in an amount greater than about 500 ppm by metal based on the total weight of the oxygen scavenging master batch composition, and wherein the oxygen scavenging master batch composition does not comprise a polymer carrier, as described above. 
Although Deshpande fails to explicitly teach the oxygen scavenger compound is present in a weight percent amount of about 50% to about 90%, Deshpande further teaches the amount of monomer (note the “monomer” taught by Deshpande is the oxidizable organic compound, see col. 10 lines 56-67) in master batch compositions is typically provided within the range of 10-90 wt% (col. 11, Lines 10-14) in order to achieve a concentrated material having an improved oxygen scavenging capacity for use in packing oxygen sensitive materials (col. 9 lines 43-47 and col. 12 lines 21-34). Note the disclosed range in the reference overlaps the instantly claimed range. 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed composition including the oxygen scavenger compound is present in a weight percent amount of about 50% to about 90% because Deshpande further teaches the amount of monomer/oxidizable organic compound in master batch compositions are typically adjusted within the range of 10-90 wt% (col. 11, Lines 10-14) in order to achieve a concentrated material having an improved oxygen scavenging capacity for use in packing oxygen sensitive materials (col. 9 lines 43-47 and col. 12 lines 21-34). 

Claims 1-4, 7-10, and 12-14 (including both claim 13’s) are rejected under 35 U.S.C. 103 as being unpatentable over Speer et al. (US 5,211,875, an IDS reference, hereinafter Speer).
As to claim 1, Speer teaches an oxygen scavenging master batch composition consisting of one or more transition metal compounds and one or more oxygen scavenger compounds (a composition for oxygen scavenging of transition metal catalysts and oxidizable organic compounds, abstract).  Speer directly teaches the composition is solely prepared from the oxidizable organic compound and transition metal catalyst without any additives such as a photoinitiator (col. 5 lines 13-17).  The term “solely” means 1) not involving anything else, or 2) only.  Thus, the relied upon teaching the reference directly meets the claimed closed “consisting of” language of the instant claims as excluding any other element from the composition. 
Although Speer fails to explicitly teach the transition metal compound is present in an amount greater than about 500 ppm by metal based on the total weight of the oxygen scavenging master batch composition, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed range of greater than about 500 ppm of the transition metal compound from the composition of Speer because Speer further teaches the amount of transition metal catalyst in the oxygen scavenging composition ranges from 10 to 10,000 ppm by metal content, which strongly overlaps the instantly claimed range of greater than about 500 ppm (col. 7 lines 12-20).
As to claim 2, Speer teaches the transition metal compound(s) comprises cobalt (the metal in the transition metal catalyst is most preferably cobalt, col. 5 lines 3-5).
As to claim 3, Speer teaches the transition metal compound(s) is a cobalt carboxylate or cobalt neodecanoate (the transition metal catalyst preferably comprises a cobalt salt of cobalt (II) 2-ethylhexanoate or cobalt (II) neodecanoate, col. 5 lines 8-9). 
As to claim 4, Speer teaches the oxygen scavenger compound(s) comprises an N-benzylic amide (aromatic polyamides, e.g., metaxylylene adipamide, is a preferred oxidizable compound, col. 3 lines 43-56).
As to claim 7, Speer teaches a method of making an oxygen scavenging master batch composition comprising a step of combining one or more transition metal compounds and one or more oxygen scavenger compounds under conditions effective to provide an oxygen scavenging master batch composition (a composition for oxygen scavenging of transition metal catalysts and oxidizable organic compounds, abstract, prepared by a melt-blending process, col. 6 lines 37-40, where the amounts of oxidizable organic compound and transition metal catalyst are provided and adjusted, col. 6 line 51 to col. 7 line 2).  Regarding the claimed oxygen scavenging master composition consisting of the transition metal compound and the oxygen scavenger compound, Speer directly teaches the composition is solely prepared from the oxidizable organic compound and transition metal catalyst without any additives such as a photoinitiator (col. 5 lines 13-17).  The term “solely” means 1) not involving anything else, or 2) only.  Thus, the relied upon teaching the reference directly meets the claimed closed “consisting of” language of the instant claims as excluding any other element from the composition.
Although Speer fails to explicitly teach the transition metal compound is present in an amount greater than about 500 ppm by metal based on the total weight of the oxygen scavenging master batch composition, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed range of greater than about 500 ppm of the transition metal compound from the composition of Speer because Speer further teaches the amount of transition metal catalyst in the oxygen scavenging composition ranges from 10 to 10,000 ppm by metal content, which strongly overlaps the instantly claimed range of greater than about 500 ppm (col. 7 lines 12-20).
As to claim 8, Speer teaches the transition metal compound(s) comprises cobalt (the metal in the transition metal catalyst is most preferably cobalt, col. 5 lines 3-5).
As to claim 9, Speer teaches the transition metal compound(s) is a cobalt carboxylate or cobalt neodecanoate (the transition metal catalyst preferably comprises a cobalt salt of cobalt (II) 2-ethylhexanoate or cobalt (II) neodecanoate, col. 5 lines 8-9).
As to claim 10, Speer teaches the oxygen scavenger compound(s) comprises an N-benzylic amide (aromatic polyamides, e.g., metaxylylene adipamide, is a preferred oxidizable compound, col. 3 lines 43-56).
As to claim 12, Speer teaches the conditions effective to provide the oxygen scavenging master batch composition comprise blending or compacting the components (melt-blending, as described above) and extruding the composition (Speer further teaches the blended composition is further co-extruded and/or extrusion coated, typically following the blending, col. 6 lines 45-50). 
As to the first claim 13, Speer teaches the conditions effective to provide the oxygen scavenging master batch composition comprise melt blending the components, as described above.
As to the second claim 13, Speer teaches an article of manufacture comprising the composition (the oxygen scavenging composition is provided to prepare oxygen scavenging layers and articles, abstract and col. 6 lines 37-38).
As to claim 14, in the method regarding the first claim 13, Speer teaches the extruding is in the absence of a binder since Speer teaches the composition is melt-blended and solely contains the oxidizable organic compound and transition metal catalyst, as described above.
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
	Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
February 10, 2021